Exhibit 10.1

 

LOGO [g330545logo01.jpg]

DATED 30 MARCH 2012

THE COMPANIES LISTED IN SCHEDULE 1

AS GUARANTORS

- AND -

WILLIS PENSION TRUSTEES LIMITED,

AS TRUSTEE OF THE WILLIS PENSION SCHEME

INSTRUMENT COMPRISING A GUARANTEE IN FAVOUR OF WILLIS

PENSION TRUSTEES LIMITED IN RESPECT OF THE WILLIS

PENSION SCHEME

Travers Smith LLP

10 Snow Hill London EC1A 2AL

www.traverssmith.com



--------------------------------------------------------------------------------

THIS INSTRUMENT is made on 30 March 2012

BY:

 

(1) THE COMPANIES LISTED IN SCHEDULE 1 as guarantors (each a “Guarantor” and
together, the “Guarantors”); and

 

(2) WILLIS PENSION TRUSTEES LIMITED (Company No: 543828) registered in England
and Wales with registered number 543828 whose registered office is 51 Lime
Street, London EC3M 7DQ, as trustee of the Scheme (as defined below) (the
“Trustee” and which term shall include any additional trustee(s) and/or
successor trustee(s) of the Scheme).

RECITALS

 

(A) Willis Group Limited, a company registered in England and Wales with
registered number 621757 whose registered office is 51 Lime Street, London EC3M
7DQ (“Willis”), is principal employer of the Willis Pension Scheme (“Scheme”).

 

(B) The participating employers from time to time of the Scheme are current or
former members of the groups of companies now headed by Willis Group Holdings
Public Limited Company, a company incorporated in Ireland whose registered
office is at Grand Mill Quay, Dublin 4, Ireland with registered number 475616
(the “Parent”).

 

(C) The Trustee is the current trustee of the Scheme.

 

(D) This Instrument may be executed in one or more counterparts, but shall not
be deemed to be executed until each party has executed at least one counterpart.
Each such counterpart shall constitute an original of this Instrument, but all
the counterparts shall together constitute one and the same instrument.

 

(E) For the avoidance of doubt, this Guarantee is intended to replace, and does
replace, the Guarantee dated 30 March 2012 and granted by the Guarantors in
favour of the Trustee (which was not validly executed by Willis Group Holdings
Public Limited Company).

WHEREBY IT IS AGREED as follows:-

 

1. DEFINITIONS AND INTERPRETATION

Throughout this Instrument the following words and phrases shall have the
following meanings:-

“Contribution Schedule” means the schedule of contributions adopted by the
Trustee in accordance with Part 3 of the Pensions Act 2004, a copy of which is
appended to this Instrument at Appendix 1, as amended, varied, supplemented or
replaced from time to time, as agreed by the Trustee and Willis, provided that
any amendment, variation, supplement or replacement of the schedule of
contributions shall not operate to extend the Guarantee Term unless the parties
to this Instrument so agree.

 

1



--------------------------------------------------------------------------------

“Guarantee Term” means the period from the date and time this Instrument becomes
effective until midnight British Summer Time on 31 December 2017.

“Participating Employers” means any member of the group of companies headed by
the Parent, or successor of the Parent, that may formally participate in the
Scheme from time to time.

“Principal Employer” means Willis and any successor as principal employer of the
Scheme.

“Scheme” means the Willis Pension Scheme, a defined benefits occupational
pension scheme which is governed by a Deed of Consolidation and Amendment dated
23 May 2008, as amended, varied, supplemented or replaced from time to time.

 

2. GUARANTEE, INDEMNITY AND DEFAULT INTEREST

 

2.1 In this Instrument “Obligations” means all moneys, obligations and
liabilities (whether present or future, actual or contingent) to be paid,
performed or discharged by the Participating Employers to the Trustee and/or the
Scheme under or pursuant to the terms of the Contribution Schedule.

 

2.2 Each Guarantor unconditionally and irrevocably jointly and severally
guarantees to the Trustee the due and punctual payment, performance and
discharge of the Obligations. If and whenever the Participating Employers shall
default in the due payment, performance or discharge of the Obligations each
Guarantor shall pay, perform or discharge the Obligations in respect of which
such default has been made within 14 days of receiving a written demand from the
Trustee to do so.

 

2.3 Each Guarantor agrees to indemnify and hold harmless the Trustee and/or the
Scheme on demand from and against any loss incurred by the Trustee as a result
of the Obligations being or becoming void, voidable or unenforceable for any
reason whatsoever, whether known to the Trustee or not. The amount of such loss
shall be the amount which the Trustee and/or the Scheme would otherwise have
been entitled to recover from the Participating Employers if the Obligations had
been enforceable in accordance with the terms of the Contribution Schedule,
under statute or otherwise.

 

2.4 Each Guarantor shall from time to time on demand of the Trustee reimburse
the Trustee for all costs and expenses (including legal fees) together with VAT
thereon incurred in or in connection with the preservation and/or enforcement of
any of the rights of the Trustee and/or the Scheme under this Instrument.

 

2.5 Interest may be added by the Trustee to any Obligations which remain unpaid
on the due date for payment, from such date until payment (whether before, on or
at any time after demand or judgment or the liquidation of the relevant
Guarantor) at the rate of 2 per cent. per annum above the base lending rate for
the time being of Barclays Bank PLC which interest may be compounded (whether
before, on or at any time after demand or judgment or the liquidation of the
relevant Guarantor) by the Trustee with quarterly rests to the extent that it
shall remain unpaid.

 

2



--------------------------------------------------------------------------------

3. NATURE OF THE GUARANTEE

This Instrument is a continuing security and shall remain in force until all of
the Obligations have been satisfied in full. The obligations of each Guarantor
under this Instrument shall not be (nor be construed so as to be) satisfied by
any intermediate discharge or payment of or on account of the Obligations. No
Guarantor shall be released or discharged from any of its obligations under this
Instrument, nor shall any of its obligations be diminished, prejudiced or
affected by:

 

3.1 any variation, waiver or release of any of the Obligations; and/or

 

3.2 the release of any other Guarantor or any other person under the terms of
any composition or arrangement with any relevant creditor; and/or

 

3.3 any of the Obligations becoming unenforceable for any reason; and/or

 

3.4 any failure by the Trustee to take or enforce any security in respect of the
Obligations; and/or

 

3.5 any time or indulgence given by the Trustee to (or any composition or other
arrangement made with or accepted from) any person in respect of the
Obligations; and/or

 

3.6 any incapacity or change in the constitution of any Guarantor; and/or

 

3.7 any change to the rules of the Scheme or the trust deed governing the
Scheme; and/or

 

3.8 any change to the identity of the Trustee and/or the Principal or
Participating Employers; and/or

 

3.9 the Principal or Participating Employers or any Guarantor being wound up,
entering administration or examination or receivership or liquidation or
dissolution or making any composition or arrangement with its creditors (whether
or not sanctioned by the court and whether or not the Trustee has agreed to such
compromise or arrangement) or undergoing a merger or amalgamation or change in
its constitution; and/or

 

3.10 a winding-up of the Scheme being commenced or triggered, whether under the
rules of the Scheme or by the Pensions Regulator or otherwise; and/or

 

3.11 any other act, event or omission which, but for this clause, would or might
operate to impair (or offer a defence for) any Guarantor’s obligations under
this Instrument

and the Trustee may enforce the obligations of each Guarantor contained in this
Instrument without first taking any steps or proceedings against the
Participating Employers or any other person or first making or filing any claim
or proof in a winding-up or dissolution of the Participating Employers or any
other person. This Instrument may not be terminated by any Guarantor.

 

3



--------------------------------------------------------------------------------

4. RENEGOTIATION OF GUARANTEE

No less than six months before the expiry of the Guarantee Term, the Guarantors
will use their best endeavours to agree with the Trustee terms for a replacement
guarantee to be put in place for the benefit of the Trustee and the Scheme with
effect from the end of the Guarantee Term, such replacement guarantee to be on
substantially the same terms (save as to duration) as are set out in this
Instrument.

 

5. REPRESENTATIONS AND WARRANTIES

Each Guarantor represents and warrants that:

 

5.1 it has full power and authority to enter into and perform this Instrument,
has taken all necessary corporate or other action to authorise the execution,
delivery and performance of this Instrument and its obligations under this
Instrument are valid, legally binding and enforceable; and

 

5.2 it has not taken from the Principal or Participating Employers any
encumbrance, guarantee or other assurance in respect of or in connection with
its obligations under this Instrument.

 

6. COVENANTS

 

6.1 The undertakings in this Clause 6 shall remain in force from and after the
date of this Instrument and so long as any Obligation is outstanding or any
amount is outstanding under this Instrument.

 

6.2 Each Guarantor shall from time to time on the request of the Trustee,
furnish the Trustee (or procure that the Trustee shall be furnished) with such
information about the business, operations and financial condition of the
relevant Guarantor and the Principal or Participating Employers as the Trustee
may reasonably require (for the avoidance of doubt this may include audited
yearly and half yearly accounts).

 

6.3 Each Guarantor undertakes that until all the Obligations have been satisfied
in full, that Guarantor shall not exercise any right of subrogation, indemnity,
set off or counterclaim against the Participating Employers, nor claim payment
of moneys for the time being due to it by the Participating Employers by reason
of the performance of it of its obligations under this Instrument, nor claim or
prove in a winding-up or dissolution of the Participating Employers in respect
of any such sum in competition with the Trustee and/or the Scheme.

 

7. PAYMENTS

All payments to be made to the Trustee under this Instrument shall be made free
and clear of and without any deduction for or on account of any tax,
withholding, charges, set-off or counterclaim and shall be made in pounds
sterling. If a Guarantor is required by law to make

 

4



--------------------------------------------------------------------------------

a deduction or withholding from any payment made hereunder then the sum payable
by the relevant Guarantor in respect of which such deduction or withholding is
required to be made shall be increased to the extent necessary to ensure that,
after the making of such deduction or withholding, the Trustee receives and
retains (free from any liability in respect of any such deduction or
withholding) a net sum equal to the sum which they would have received and so
retained had no such deduction or withholding been made or been required to be
made. If a Guarantor makes any payment under this Instrument in respect of which
it is required by law to make any deduction or withholding it shall pay the full
amount to be deducted or withheld to the relevant taxation or other authority
within the time allowed for such payment under applicable law and shall deliver
to the Trustee within thirty days after it has made such payment to the
applicable authority an original receipt or other appropriate evidence issued by
such authority evidencing the payment to such authority of all amounts so
required to be deducted or withheld from such payment.

 

8. EVIDENCE OF DEBT

A certificate by the Trustee as to any sum payable to it under this Instrument
shall, in the absence of manifest error, be conclusive for the purposes of this
Instrument and prima facie evidence in any legal action or proceedings arising
out of or in connection with this Instrument.

 

9. NO WAIVER

No failure or delay by the Trustee in exercising any right or remedy shall
operate as a waiver thereof, nor shall any single or any partial exercise or
waiver of any right or remedy preclude its further exercise or the exercise of
any other right or remedy as though no waiver had been made and no relaxation or
indulgence granted.

 

10. BENEFIT OF GUARANTEE

This Instrument enures to the benefit of the Trustee and its lawful successors
as trustees of the Scheme.

 

11. SETTLEMENTS

Any settlement or discharge under this Instrument between the Trustee and/or the
Scheme and any Guarantor shall be conditional upon no security or payment to the
Trustee and/or the Scheme by the relevant Guarantor or any other person being
avoided or set aside or ordered to be refunded or reduced by or pursuant to any
applicable law or regulation and, if such condition is not satisfied, the
Trustee and/or the Scheme shall be entitled to recover from the Guarantors and
demand the value of such security or the amount of any such payment as if such
settlement or discharge had not occurred.

 

12. NOTICES

Any demand, notice or other communication to be made on or delivered to a
Guarantor shall

 

5



--------------------------------------------------------------------------------

be marked for the attention of the Company Secretary thereof (or, if there is no
Company Secretary, any other officer thereof) and made by fax or otherwise in
writing to the registered office address for the relevant Guarantor given in
Schedule 1.

 

13. NO THIRD PARTY RIGHTS

Without prejudice to Clause 10, no term of this Instrument shall be enforceable
by a third party under the Contracts (Rights of Third Parties) Act 1999.

 

14. SERVICE OF PROCESS

 

  14.1.1 Each Guarantor (which is not incorporated in England and Wales)
irrevocably appoints Willis Group Limited (for the attention of the Company
Secretary) as its agent under this Instrument for service of process in any
proceedings before the English courts.

 

  14.1.2 If any person appointed as process agent is unable for any reason to
act as agent for service of process, the relevant Guarantor must promptly
appoint another agent on terms acceptable to the Trustee. Failing this, the
Trustee may appoint another agent for this purpose.

 

  14.1.3 Each Guarantor agrees that failure by a process agent to notify it of
any process will not invalidate the relevant proceedings.

 

  14.1.4 This Clause does not affect any other method of service allowed by law.

 

15. LAW AND JURISDICTION

 

15.1 This Instrument and the rights and obligations of the parties hereto shall
be governed by and construed in accordance with English law.

 

15.2 Each Guarantor agrees for the benefit of the Trustee that the courts of
England shall have exclusive jurisdiction to hear and determine any suit, action
or proceeding, and to settle any dispute, which may arise out of or in
connection with this Instrument and, for such purposes, irrevocably submits to
the exclusive jurisdiction of such courts.

 

15.3 Each Guarantor irrevocably waives any objection which it might now or
hereafter have to the courts referred to in Clause 15.2 being the forum to hear
and determine any suit, action or proceeding, and to settle any dispute, which
may arise out of or in connection with this Instrument and agrees not to claim
that any such court is not a convenient or appropriate forum.

 

15.4 Each Guarantor hereby consents generally in respect of any legal action or
proceeding arising out of or in connection with this Instrument to the giving of
any relief or the issue of any process in connection with such action or
proceeding including, without limitation, the making, enforcement or execution
against any property whatsoever (irrespective of its use or intended use) of any
order or judgment which may be made or given in such action or proceeding.

 

6



--------------------------------------------------------------------------------

15.5 Each party waives any right it may have to a jury trial of any claim or
cause of action in connection with this Instrument or any transaction
contemplated by this Instrument. This Instrument may be filed as a written
consent to trial by court.

 

16. LIMITATION

Notwithstanding any term or provision of this Instrument to the contrary, the
maximum aggregate amount for which Willis North America Inc. (“Willis-NA”) shall
be liable hereunder shall not exceed the maximum amount for which Willis-NA can
be liable without rendering this Instrument, as it relates to Willis-NA, subject
to avoidance under applicable law relating to fraudulent conveyance or
fraudulent transfer (including the Uniform Fraudulent Transfer Act of the State
of Delaware and Section 548 of title 11 of the United States Code or any
applicable provisions of comparable law).

IN WITNESS whereof each Guarantor and the Trustee have duly executed this
Instrument as a deed and intend to deliver and hereby delivers the same on the
date written above.

 

7



--------------------------------------------------------------------------------

SCHEDULE 1

Guarantors

 

Company

  

Jurisdiction of

incorporation

  

Registered number

  

Registered address

Willis Group Holdings Public Limited Company

   Ireland    475616   

Grand Mill Quay

Barrow Street

Dublin 4

Ireland

Trinity Acquisition plc

   England and Wales    03588435   

51 Lime Street

London

EC3M 7DQ

TA I Limited

   England and Wales    03588080   

51 Lime Street

London

EC3M 7DQ

Willis Group Limited

   England and Wales    0621757   

51 Lime Street

London

EC3M 7DQ

Willis Investment UK Holdings Limited

   England and Wales    06677275   

51 Lime Street

London

EC3M 7DQ

Willis North America Inc.

   Delaware    0249202   

26 Century Blvd

Nashville, TN 37214

USA

Willis Netherlands Holdings B.V.

   The Netherlands    3437289   

Centerpoint

1 Hoogoorddreef 60

1101 BE Amsterdam Zuidoost, Netherlands

 

8



--------------------------------------------------------------------------------

SIGNATURES

 

THE GUARANTORS    Given under the Common Seal of    ) WILLIS GROUP HOLDINGS    )
PUBLIC LIMITED COMPANY    ) and delivered as a deed by:    )    /s/ Michael
Neborak    Chief Financial Officer    /s/Adam Ciongoli    Director/Secretary
EXECUTED as a deed by    ) TRINITY ACQUISITION PLC    ) acting by    ) Director
   /s/ S.E. Wood    S.E. Wood Witness signature    /s/ Helen Mangan Witness name
   Helen Mangan Witness address    51 Lime Street, London EC3M 7DQ EXECUTED as a
deed by    ) TA I LIMITED    ) acting by    ) Director    /s/ S.E. Wood    S.E.
Wood Witness signature    /s/ Helen Mangan Witness name    Helen Mangan Witness
address    51 Lime Street, London EC3M 7DQ

 

9



--------------------------------------------------------------------------------

EXECUTED as a deed by    ) WILLIS GROUP LIMITED    ) acting by    ) Director   
/s/ S.E. Wood    S.E. Wood Witness signature    /s/ Helen Mangan Witness name   
Helen Mangan Witness address    51 Lime Street, London EC3M 7DQ EXECUTED as a
deed by    ) WILLIS INVESTMENT UK HOLDINGS    ) LIMITED    ) acting by    )
Director    /s/ S.E. Wood    S.E. Wood Witness signature    /s/ Helen Mangan
Witness name    Helen Mangan Witness address    51 Lime Street, London EC3M 7DQ
EXECUTED as a deed by    ) WILLIS NORTH AMERICA INC.    ) acting by    )
Authorised Signatory    /s/ Adam Ciongoli Witness signature    /s/ Faith Swennes
Witness name    Faith Swennes Witness address    One World Financial Center, 200
Liberty Street, New York, NY 10281

 

10



--------------------------------------------------------------------------------

EXECUTED as a deed by    ) WILLIS NETHERLANDS HOLDINGS B.V.    ) acting by    )
/s/ P.C.G. Van Duuren Authorised Signatory    P.C.G. Van Duuren Witness
signature    /s/ Stefanie van der Duijis Witness name    Stefanie van der Duijis
Witness address    1100 AS Amsterdam Zuidoost

THE TRUSTEE

EXECUTED as a DEED by

WILLIS PENSION TRUSTEES LIMITED

acting by a Director and its Secretary:

 

/s/ K. Abbott Director /s/ Alistair Peel Director/Secretary For and on behalf of
Willis Corporate Secretarial Services Limited

 

11



--------------------------------------------------------------------------------

APPENDIX 1

Contribution Schedule

 

12